Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7 in the reply filed on 11/16/2022 is acknowledged.

Claim Objections
3.	Claims 1-7 are objected to because of the following informalities:  
In claim 1, line 6, there should be an “and” in the end of the line to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20150339736 A1; cited in IDS) in view of Choi et al. (KR 20150033869 A; translation provided; hereinafter “Choi”).

	Regarding claim 1, Bennett teaches a method for determining that a fault condition exists within a touch-sensitive display of a mobile device (i.e., “The PSS client device 202 comprises … touchscreen … The output(s) of the sensors may be used for detecting and/or predicting failures of the device 202”; see [0058]; “the PSS client device 202 may be a mobile device”; see [0056]), comprising:
prompting a user to touch a plurality of regions the display (i.e., “guides a user to interact with the touchscreen… press different locations on the touchscreen in response to prompts”; see [0118]);
illuminating the display with a painted area to confirm areas touched by the user (i.e., “FIG. 10A shows the testing presented as a game in which balloons are presented on the screen and the user is directed to tap on the balloons to pop them. After each pop, the balloon can be moved”; see [0118]; alternatively, it would have been obvious to fill the touched area with a different color so as to provide a visual feedback for the touch, similar to removing the balloon from the display after being touched);

determining from the user’s interaction with the touchscreen whether a fault is found in the display of the mobile device by comparing the touchscreen response to a predetermined criterion (i.e., “A cracked screen can be detected based on abnormalities in the touch area. The cracked screen in the device of FIG. 10A may be detected when the user doesn't (can't) pop the balloon shown in the top left corner of the screen”; see [0118]; see also, “Failure of the user to tap the pixels) may indicate that the blue pixel(s) have failed” in [0114]).
	Bennett does not explicitly disclose (see the underlined):
accumulating a plurality of magnetometer readings from the mobile device measured when the user touches each of the respective areas; and
determining from the plurality of magnetometer readings whether a fault is found in the display of the mobile device by comparing the measured magnetometer readings to a predetermined criterion.
	But Choi teaches:
detecting a touch area from a touch sensor magnetic field change amount in a specific region (i.e., “The touch sensor may be configured to convert a pressure applied to a specific region of the display 151, a change in capacitance generated in a specific region of the display 151, or a change in a magnetic field generated in a specific region of the display 151 into an electrical input signal. The touch sensor may be configured to detect not only the touched position and area, but also the pressure at the moment of touch”; see [0041]).
	Note that the touch sensor of Choi will respond with a certain change in magnetic field in the touch region when touched. Obviously, when the change in magnetic field in a test region is not measured, it is an indication that the user does not touch the region, or there is a defect in the sensor with respective to the test region.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Bennett in view of Choi to incorporate, in the case of magnetic touch sensors, with the steps of accumulating a plurality of magnetometer readings (e.g., to track the change in magnetic field) from the mobile device measured when the user touches each of the respective areas; and determining from the plurality of magnetometer readings whether a fault is found in the display of the mobile device by comparing the measured magnetometer readings to a predetermined criterion (e.g., whether a touch occurs by comparing the change in magnetic field to a threshold), as claimed. The motivation would be to help detect whether a touch at a test region of the display is performed by detecting a change in magnetic field, so as to detect a fault of the touch display.

	Regarding claim 2, Bennett further teaches:
reporting results of the determination to a third party, wherein the third party includes at least one of: the owner of the mobile device, an insurance agency, a potential buyer, a transferee of the mobile device, a law enforcement agency, and a lost device recovery entity (i.e., “generating an alert to the testing device and/or user… Testing may include standard functional testing and delivery of test results”; see [0111]-[0112]; “the PSS server 220 collects the output of the testing and/or monitoring code… the PSS server communicates the requested information to the affiliate”; see [0096]-[0097];  “Such PSS services include but are not limited to… linkages to repair affiliates”; see [0028] and FIG. 1; “the hardware usage/wear-and-tear data alone and/or in combination with test data may enable an  objective estimate of a value of a device or cost to repair a device… the data may enable an affiliate to make a firm offer”; see [0061]).

	Regarding claim 3, Bennett further teaches:
formatting results of the determining step for transmission to a host server (i.e., “Such interaction causing web page and test related code (e.g., testing and/or test data gathering instructions) to be delivered to the client device 101, and with test data, test results, status information, user and device profile information also being exchanged”; see [0030]; ]; “the PSS server 220 collects the output of the testing and/or monitoring code”; see [0096]; note that the formatting is implicit or would have been obvious under a data communication/exchange protocol).

	Regarding claim 4, Bennett further teaches:
wherein the results comprise test results comprising the status of at least one fault state within the mobile device (i.e., “Cracks in a touchscreen of the client device”; see [0118]; “Failed pixels in the screen of the client device”; see [0114]).

	Regarding claim 5, Bennett further teaches:
encrypting the test results prior to transmitting the test results to the host server (i.e., “support interchanges between the PSS server(s) 108… all securely and anonymously”; see [0033]; “secure linkages”; see [0052]).

	Regarding claim 6, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

	Regarding claim 7, Bennett further teaches:
wherein the third party accesses a host server to determine whether a fault state exists within the mobile device (i.e., “The affiliate infrastructure 110 includes affiliates such as client device manufacturers, resellers/recyclers, operators, salvagers (e.g., grind up or otherwise disassemble phones into resalable constituent parts), replacement retailers, do-it-yourself-repair-element retailers, data miners, advertisers, etc. The PSS server(s) 108 provide both anonymous and user identified interfacing between all users, user devices, and affiliates. Such interfacing involving upgrade, work around, testing/probing code exchanges delivered in a M2M (machine to machine) manner, as well as human based interactions such as user launched requests for service, trade-in, or replacement purchasing”; see [0054]; “the PSS server 220 collects the output of the testing and/or monitoring code… the PSS server communicates the requested information to the affiliate”; see [0096]-[0097]), and wherein the fault state comprises test results from the mobile device (i.e., “Cracks in a touchscreen of the client device”; see [0118]; “Failed pixels in the screen of the client device”; see [0114]).

Warning
5.	Applicant is advised that should claim 6 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cranfill et al. (US 20110037721 A1) teaches a quantum tunneling composite, exhibiting changing electrical or magnetic properties as force on the material is increased, located within a force concentrator integrated into traditional touch screen layers to sense force applied on the touch screen.
YANG et al. (US 20170269767 A1) teaches a three-dimensional (3D) touch control structure and a display device, involving a plurality of magnetic field generating components arranged into an array, and a plurality of electromagnetic inducting components in one-to-one correspondence and arranged in different layers to the magnetic field generating components.
Cudak et al. (US 20150193074 A1) teaches an apparatus for avoiding a damaged region on a touchscreen, involving detecting changes to electromagnetic field due to a touch, the changes correlated to a location on the touchscreen; and determining the area of damage using one or more sensors in the touchscreen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857